NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



SARA N. LOPEZ,                   )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No.   2D14-3497
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed August 5, 2016.

Appeal from the Circuit Court for
Glades County; Donald H. Mason,
Judge.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, for
Appellee.



KELLY, Judge.


             Sara Lopez appeals from her judgment and sentence for trafficking in

oxycodone and contributing to the delinquency of a minor. We affirm her judgment and

sentence without comment, with the exception of a cost issue Lopez preserved in her
motion to correct sentencing error filed under Florida Rule of Criminal Procedure

3.800(b)(2).

               Lopez correctly argues the trial court's imposition of $4504 for the cost of

her defense must be stricken because it is not supported by documentation in the

record. See § 938.29, Fla Stat. (2012); Gilchrist v. State, 674 So. 2d 847, 848 (Fla. 2d

DCA 1996). We also strike this cost because Lopez was not advised at sentencing of

her right to a hearing to contest the amount of the cost as required by Florida Rule of

Criminal Procedure 3.720(d)(1). See McGee v. State, 963 So. 2d 931 (Fla. 2d DCA

2007). Lopez shall have thirty days from our mandate to file a written objection to the

amount assessed for the defense cost. See id. at 932. If she files an objection, the

court shall hold a hearing. If she fails to timely object, the court may reimpose the cost

without a hearing. See id.

               Accordingly, we affirm Lopez's judgment and sentence, strike the $4504

defense cost, and remand for further proceedings.




BLACK and SALARIO, JJ., Concur.




                                            -2-